DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Polansky et al. (US 9,288,594 B1) discloses in regards to auditory environment recognition,  determining a current geolocation of a computing device, capturing audio data representative of audio content present in a current environment of the computing device, comparing the captured audio data against one or more audio models, identifying at least one audio model matching the captured audio data within an allowable deviation, Identify the current environment as being the respective environment associated with the at least one audio model matching the captured audio data, receiving information about a location associated with the current environment, and updating information for the current geolocation of the computing device based on the location associated with the current environment, FIG. 5. Polansky fails to disclose “determining an amplitude audio signature of audio data received from one or more audio sensors of a vehicle” and “selecting, based on the location data for the vehicle, at least a portion of an audio feature map that stores amplitude audio signatures associated with road noise in relation to respective locations” as required by independent claims 1, 11, and 18. Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of record in a manner meeting all of the limitations required of independent claims 1, 11, and 18. Claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652